DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 17 December 2020. 
Claims 1, 9, 15 and 17 are currently amended. 
Claims 5-6, 12 and 18-19 have been canceled. 
Claims 1-4, 7-11, 13-17 and 20 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2021 has been entered.

Allowable Subject Matter

Claims 1-4, 7-11, 13-17 and 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The most apposite prior art of record includes Hickman, R. (PGP No. US 2009/0265622 A1), in view of Wang, L. (PGP No. US 2018/0356949 A1), and Ramer, J., et al. (PGP No. US 2007/0100650 A1), as noted in the Office Action mailed on 20 October 2020, to teach a method of displaying commercial offerings. 
Hickman discloses the steps of generating, in an embedding space affiliated with at least one electronic commerce website, an interactive user interface by rendering multiple subs-spaces associated with multiple types of commercial offerings comprising text and images of the at least one electronic commerce website to multiple respective regions within the interactive user interface, (Hickman, see: paragraph [0037], paragraph [0056] and paragraph [0057]); outputting, to one or more bidding entities, the interactive user interface (Hickman, see: paragraph [0057]); representing, in the interactive user interface (Hickman, see: paragraph [0037]) and (i) one or more images related to one or more bids and (ii) one or more items of text related to the one or more bids, said one or more images and said one or more items of text both coming from at least a portion of the one or more bidding entities (Hickman, see: paragraph [0017], paragraph [0027], paragraphs [0059] and [0061]). Hickman further discloses a query to the embedding space based on a comparison of one or more features of the query to (i) the one or more images and (ii) the one or more items of text, wherein the query comprises text content and image content (Hickman, see: paragraph [0017] and [0020]-[0023]); selecting at least one of the one or more bidding entities based on said mapping (Hickman, see: paragraph [0027]); and the  (Hickman, see: paragraph [0022] and paragraph [0027]); and wherein the method is carried out by at least one computing device (Hickman, see: paragraph [0016]).  
Next, the Examiner has relied upon the reference of Wang to teach the features of using at least one t-distributed stochastic neighbor embedding technique (Wang, see: paragraph [0048] and paragraph [0103]). The Examiner further relied upon Ramer to teach the feature of mapping a query based on features of a query (Ramer, see: paragraphs [0677]-[0678]).  
However, the references of Hickman, Wang and Ramer do not teach mapping, using one or more cosine similarity algorithms, a query to the embedding space based on a comparison of one or more features of the query to (i) the one or more images and (ii) the one more items of text, where in the query comprises text content and image content. 
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention replying on improper hindsight bias and resulting in an appropriate combinations.




Examiner’s Comment
The Examiner notes that the non-patent literature document titled Shopping.com™ Launches New Smart Bidding System, cited on the PTO-892 document as Reference U and hereinafter referred to as “Smart Bidding”. Smart Bidding describes an e-commerce system that allows merchants to automatically adjust bids for their commercial offerings in real time. Although Smart describes such features that would improve the management of customer acquisitions, Smart Bidding does not specifically disclose the features of mapping, using one or more cosine similarity algorithms, a query to the embedding space based on a comparison of one or more features of the query to (i) the one or more images and (ii) the one more items of text, where in the query comprises text content and image content. As such, Smart Bidding does not remedy the deficiencies of the noted prior art. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-17 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4 and 7 are directed to method, claims 9-11 and 13-14 are directed to a product of manufacture, claims 15-16 are directed to a system, and claims 17 and 20 are also directed to a method.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of bidding entities.  Specifically, representative claim 17 recites the abstract idea of: 
generating an embedding space associated with at least one commerce location, wherein the embedding space comprises multiple sub-spaces associated with multiple types of commercial offerings comprising text and images; 
generating, in the embedding space using at least one t-distributed stochastic neighbor embedding technique, a display by rendering the multiple sub-spaces to multiple respective regions; 
outputting, to one or more bidding entities, the display; 
processing one or more bids, submitted by one or more bidding entities via the display, for coupling one or more offerings to one or more of the multiple sub-spaces, wherein said processing comprises processing one or more display region selections and value attributions corresponding thereto carried by the one or more bidding entities; 
assigning one or more offerings from one or more of the bidding entities to one or more of the multiple sub-spaces based on said processing; and 
outputting, to at least one user in response to a query mapped to a given one of the multiple types of commercial offerings using one or more cosine similarity algorithms, search results associated with the bidding entity assigned to the sub-space associated with the given type of commercial offering, wherein the query comprises text content and image content. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 17 recites the abstract idea of bidding entities as noted above.  This concept is considered to be a method of organizing human activity because it relates to advertising since there is an outputting of search results associated with bidding entities that are assigned to a sub-space, which are associated with a commercial offering (i.e., advertisements), thereby making this a concept related to advertising activities or behaviors.  Thus, representative claim 17 recites an abstract idea.  
	The Examiner also acknowledges that the amended limitation that now includes the feature of using one or more cosine similarity algorithms, falls into the category of a mathematical concept. The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 17 includes the additional elements of a computer, an interactive user interface, at least one electronic commerce website, and at least one computing device. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 17 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 17 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 17 is ineligible.

Independent claims 1, 9 and 15 are similar in nature to representative claim 17 and Step 2A, Prong 1 analysis is the same as above for representative claim 17.  It is noted that in independent claim 9 includes the additional elements of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to, and independent claim 15 includes the additional element of a memory, and at least one processor operably coupled to the memory.  The Applicant’s specification does not provide any discussion or description of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to in claim 9 and memory, and at least one processor operably coupled to the memory in claim 15, as being anything other than generic elements. Thus, the claimed additional elements of claims 9 and 15 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 9 and 15 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 9 and 15, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1, 9 and 15 are ineligible. 

As such, claim 2-4, 8, 10-14 and 16 are ineligible. 

Response to Arguments
With respect to the rejections made under 35 USC §103, the Applicant’s arguments and amendments to the claims, filed on 17 December 2020, have been fully considered and are considered to be persuasive.  As such, the rejection has thereby been withdrawn for at least the reasons discussed above.  
With respect to the rejections made under 35 USC §101, the Applicant’s arguments filed on 17 December 2020, have been fully considered but are not persuasive.  
In response to the Applicant’s arguments found on page 10 of the remarks stating that “The Examiner has not met the 2019 Guidance stands when determining whether the claim 1 is directed to an abstract idea,” the Examiner respectfully disagrees. As stated in the rejection above, the claims recite the abstract idea of bidding entities. The activities that are recited in the claims would be considered an abstract idea and would fall into the grouping of a method of organizing human activity because the activities that are recited are directed to advertising of commercial offerings. For example, the claims recite the activities of an interactive rendering of multiple sub-spaces that involves a user that associates types of commercial offerings (i.e., products) comprising text or images of the offerings, and then outputting of search results that are associated with the bidding entities that are assigned subs-space. These activities would be recognized as advertising activities or behaviors. Therefore, the Examiner maintains that the claims recite an abstract idea. 
 In response to the Applicant’s arguments found on page 9 of the remarks stating “it is clear that the claims are in fact not directed to human-based ‘advertising,’ but rather to a technical solution for an interactive and configurable interface implemented in conjunction with at least one processing device”, the Examiner respectfully disagrees. Although the Examiner 
Further, in response to the Applicant’s arguments found on page 9 of the remarks stating “Applicant submits that what the claims do require is significant *non*-human technical device and system activity”, The Examiner respectfully disagrees. The claims were analyzed under Step 2B of the 2019 PEG, and as stated above, the additional elements recited in the claims, considered individually and in combination, are described in a generic manner and are being used to apply the abstract idea to a generic computer. Therefore, Examiner maintains that the claims do not amount to significantly more than the exception itself and maintains the 101 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        


/ALLISON G WOOD/Primary Examiner, Art Unit 3625